Exhibit 12 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Computation of Ratio of Margins to Fixed Charges (Dollar Amounts In Thousands) (Unaudited) For the Years Ended May 31, 2007, 2006, 2005, 2004, and 2003 2007 2006 (As restated) (1) 2005 (As restated) (1) 2004 (As restated) (1) 2003 (As restated) (1) Income (loss) prior to cumulative effect of change in accounting principle $ 11,701 $ 95,497 $ 122,503 $ (200,098 ) $ 649,485 Add:Fixed charges 996,730 975,936 942,033 941,491 951,628 Margins available for fixed charges $ 1,008,431 $ 1,071,433 $ 1,064,536 $ 741,393 $ 1,601,113 Fixed charges: Interest on all debt (including amortization of discount and issuance costs) $ 996,730 $ 975,936 $ 942,033 $ 941,491 $ 951,628 Total fixed charges $ 996,730 $ 975,936 $ 942,033 $ 941,491 $ 951,628 Ratio of margins to fixed charges 1.01 1.10 1.13 - 1.68 For the year ended May 31, 2004, earnings were insufficient to cover fixed charges by $200 million. (1) See Note 1 (w) to the consolidated financial statements for further explanation of the restatement of the consolidated statement of operations data for fiscal years 2006 and 2005.Prior year periods have been revised to reflect the adjustments related to the restatement described in Note 1(w).
